 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 DAVONTE HAMILTON,

                      Plaintiff,

              -vs-                             NOTICE OF MOTION SEEKING
                                              DISMISSAL OF THE COMPLAINT
CORRECT CARE SOLUTIONS,LLC,FRANCIS           PURSUANT TO FED. R. CIV. P. 12(b)(6)
DELGROSSO,LEANDRO DIAZ,JOSEPH K. SPANO,
RAUL ULLOA,KARL VOLLMER,WESTCHESTER                 Case No.: 7:18-cv-8361-NSR
COUNTY,

                      Defendants.


PLEASE TAKE NOTICE:

MOTION BY:                          BARCLAY DAMON LLP
                                    Attorneys for Defendants Correct Care
                                    Solutions, LLC,          Raul Ulloa, and
                                    Westchester County (to the extent the
                                    allegations in Plaintiff's Complaint concern
                                    or relate to medical treatment provided by
                                    Correct Care Solutions, LLC
                                    Office and Post Office Address
                                    100 Chestnut Street, Suite 2000
                                    Rochester, New York 14604

DATE,TIME AND PLACE OF HEARING:     May 13, 2019 at 10:00 a.m.
                                    Hon. Nelson S. Roman
                                    United States District Court Judge
                                    The Hon. Charles L. Brieant Jr. Federal
                                    Building and Courthouse
                                    U.S. District Court
                                    Southern District of New York
                                    300 Quarropas Street
                                    White Plains, New York 10601

SUPPORTING PAPERS:                  Affidavit of Sanjeev Devabhakthuni, dated
                                    March 7, 2019, with exhibits, and a
                                    Memorandum of Law dated March 7, 2019.

RELIEF DEMANDED:                    An Order granting Defendants' motion to
                                    dismiss the Plaintiff's Complaint with



1 8038264.1
                                                 prejudice for failure to state a cause of
                                                 action upon which relief can be granted, and
                                                 for such other relief as this Court deems just
                                                 and proper.

GROUNDS FOR RELIEF:                              Fed. R. Civ. P. Rule 12(b)(6).

DEMAND FOR ANSWERING PAPERS:                     Per the Order of the Court, dated January 23,
                                                 2019 (D.N. 28), opposition to this motion
                                                 must be served on the undersigned by April
                                                 26, 2019.

                                                 Note that the failure to respond to this
                                                 motion may result in dismissal of the
                                                 Complaint and termination of this action.

DATED:           March 7, 2019                   BARCLAY DAMON LLP

                                                                              C
                                                 By:                         /r\-,
                                                        Sanjeev Devabhakthuni
                                                        Bar Roll No.: SD0583

                                                 Attorneysfor Defendants Correct Care
                                                 Solutions, LLC and Dr. Raul Ulloa
                                                 Office and Post Office Address
                                                 2000 Five Star Bank Plaza
                                                 100 Chestnut Street
                                                 Rochester, New York 14604
                                                 Telephone:(585)295-4489
                                                 Facsimile: (585)295-8429
                                                 Email: sdevabhakthuni@barclaydamon.com


TO:       Davonte Hamilton (253217)
          Pro Se Plaintiff
          Westchester County Jail
          P.O. Box 10
          Valhalla, New York 10595

          All counsel of record via CM/ECF




                                             2

1 8038264.1
